Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are presented for examination. Claims 1, 4, 5 and 6 are independent claims.
Claim Objections
Claims 9, 13, 16 and 20 are objected to because of the following informalities:  The structural formula in these claims are unclear. The printer would not be able to figure out what the correct chemical structure is because they are visually unclear.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The term “heteroaryl” is indefinite because it is not known how many atoms are present, how many and what kind of heteroatoms are involved, what size ring is intended and how many rings are present.

ii) The term “heterocyclic” is indefinite because it is not known how many atoms make up the ring, which atoms are present and what kind of a ring (monocyclic, bicyclic, spiro, fused, bridged, saturated, etc.) is intended.
iii) The term “substituted” without saying which substituents are intended is indefinite. One skilled in the art cannot say which substituents are permitted and which ones are not.
iv) Claim 5 is an independent claim. The group “R” is not defined in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolshchina et al. (Russian Chemical Bulletin (2011), 60(5), 985-991. See Abstract.
RN   1350816-66-8  CAPLUS
CN   1,2,4,5-Tetrazine, 3-(3,5-dimethyl-1H-pyrazol-1-yl)-6-
     [(phenylmethyl)thio]- (CA INDEX NAME)

    PNG
    media_image1.png
    164
    403
    media_image1.png
    Greyscale
.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasteris et al. (WO 2018080859). The claims read on the compounds depicted below. See Abstract.
RN   2225575-29-9  CAPLUS      
CN   1,2,4,5-Tetrazine, 3-[(phenylmethyl)thio]-6-[5-(trifluoromethyl)-1,2,4-
     oxadiazol-3-yl]-  (CA INDEX NAME)
  

    PNG
    media_image2.png
    175
    436
    media_image2.png
    Greyscale

RN   2225575-32-4  CAPLUS      
CN   1,2,4,5-Tetrazine, 3-[(2-phenylethyl)thio]-6-[5-(trifluoromethyl)-1,2,4-
     oxadiazol-3-yl]-  (CA INDEX NAME)
  

    PNG
    media_image3.png
    164
    463
    media_image3.png
    Greyscale
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 20, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624